EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Cynthia Wu (Reg. No. 60,213) on 2/9/21.

This listing of claims will replace all prior versions, and listings, of claims in the application:

1. (Currently Amended) A method for monitoring bandwidth condition, comprising:
determining a monitoring reference period of bandwidth data of a target domain name every preset monitoring interval duration;
obtaining bandwidth-data average values of the target domain name in the monitoring reference period during a current statistical cycle and a plurality of historical statistical cycles;
determining, according to the bandwidth-data average values and a preset confidence level, a bandwidth dynamic interval corresponding to the monitoring reference period; and
monitoring, according to current bandwidth data of the target domain name and the bandwidth dynamic interval, a current bandwidth condition of the target domain name;
wherein obtaining the bandwidth-data average values of the target domain name in the monitoring reference period during the current statistical cycle and the plurality of historical statistical cycles includes:
obtaining real-time bandwidth data of the target domain name at each specified collection time in the monitoring reference period during the current statistical cycle; 
calculating and storing, according to the real-time bandwidth data, a bandwidth-data average value of the target domain name in the monitoring reference period; and
obtaining pre-stored bandwidth-data average values of the target domain name in the monitoring reference period during the plurality of historical statistical cycles;
wherein calculating and storing, according to the real-time bandwidth data, the bandwidth-data average value of the target domain name in the monitoring reference period includes:
calculating, according to the real-time bandwidth data, the bandwidth-data average value and a bandwidth-data standard deviation of the target domain name in the monitoring reference period; 
determining, according to the bandwidth-data average value, the bandwidth-data standard deviation, and a preset bandwidth fluctuation weight, a bandwidth fluctuation range of the target domain name;
removing, from the real-time bandwidth data of the target domain name in the monitoring reference period, real-time bandwidth data having a value outside the bandwidth fluctuation range; and
recalculating and storing, according to remaining real-time bandwidth data after removal, the bandwidth-data average value of the target domain name in the monitoring reference period.

2.-3. (Cancelled) 

4. (Currently Amended) The method according to claim [[3]] 1, wherein recalculating and storing, according to the remaining real-time bandwidth data after the removal, the bandwidth-data average value of the target domain name in the monitoring reference period further includes:
recalculating and storing, according to the remaining real-time bandwidth data after the removal and a preset time weight corresponding to each of the real-time bandwidth data, the bandwidth-data average value of the target domain name in the monitoring reference period.

5. (Original) The method according to claim 1, wherein determining, according to the bandwidth-data average values and the preset confidence level, the bandwidth dynamic interval corresponding to the monitoring reference period includes:
calculating an average value and a standard deviation of a plurality of bandwidth-data average values of the target domain name corresponding to the current statistical cycle and the plurality of historical statistical cycles;
determining, according to the average value and the standard deviation of the plurality of bandwidth-data average values and a preset average-value fluctuation weight, a fluctuation range of the average value of the target domain name;
removing, from the plurality of bandwidth-data average values in the monitoring reference period, bandwidth-data average values outside the fluctuation range of the average value; and


6. (Currently Amended) The method according to claim 5, wherein determining, according to the remaining bandwidth-data average values after the removal and the preset confidence level, the bandwidth dynamic interval corresponding to the monitoring reference period includes:
determining, according to the remaining bandwidth-data average values after the removal, a preset cycle weight corresponding to each bandwidth-data average value of the plurality of bandwidth-data average values, and the preset confidence level, the bandwidth dynamic interval corresponding to the monitoring reference period.

7. (Original) The method according to claim 1, prior to obtaining the bandwidth-data average values of the target domain name in the monitoring reference period during the current statistical cycle and the plurality of historical statistical cycles, further including:
determining a plurality of historical statistical cycles that have a cycle type same as a cycle type of the current statistical cycle and are also closest to the current statistical cycle.

8. (Currently Amended) A bandwidth monitoring device a processor, wherein the processor is configured to: 



;
wherein the processor is further configured to:
obtain real-time bandwidth data of the target domain name at each specified collection time in the monitoring reference period during the current statistical cycle;
calculate and store, according to the real-time bandwidth data, a bandwidth-data average value of the target domain name in the monitoring reference period; and
obtain pre-stored bandwidth-data average values of the target domain name in the monitoring reference period during the plurality of historical statistical cycles;
wherein the processor is further configured to:
calculate, according to the real-time bandwidth data, the bandwidth-data average value and a bandwidth-data standard deviation of the target domain name in the monitoring reference period; 
determine, according to the bandwidth-data average value, the bandwidth-data standard deviation, and a preset bandwidth fluctuation weight, a bandwidth fluctuation range of the target domain name;
remove, from the real-time bandwidth data of the target domain name in the monitoring reference period, real-time bandwidth data having a value outside the bandwidth fluctuation range; and
recalculate and store, according to remaining real-time bandwidth data after removal, the bandwidth-data average value of the target domain name in the monitoring reference period.

9.-10. (Cancelled) 

11. (Currently Amended) The device according to claim [[10]] 8, wherein the processor 
recalculate and store, according to the remaining real-time bandwidth data after the removal and a preset time weight corresponding to each of the real-time bandwidth data, the bandwidth-data average value of the target domain name in the monitoring reference period.

12. (Currently Amended) The device according to claim 8, wherein the processor 
calculate an average value and a standard deviation of a plurality of bandwidth-data average values of the target domain name corresponding to the current statistical cycle and the plurality of historical statistical cycles;
determine, according to the average value and the standard deviation of the plurality of bandwidth-data average values as well as a preset average-value fluctuation weight, a fluctuation range of the average value of the target domain name; 

determine, according to remaining bandwidth-data average values after removal and the preset confidence level, the bandwidth dynamic interval corresponding to the monitoring reference period.

13. (Currently Amended) The device according to claim 12, wherein the processor 
determine, according to the remaining bandwidth-data average values after the removal, a preset cycle weight corresponding to each bandwidth-data average value of the plurality of bandwidth-data average values, and the preset confidence level, the bandwidth dynamic interval corresponding to the monitoring reference period.

14. (Currently Amended) The device according to claim 8, wherein the processor is 
determine a plurality of historical statistical cycles that have a cycle type same as a cycle type of the current statistical cycle and are also closest to the current statistical cycle.

15. (Currently Amended) A bandwidth monitoring device, comprising a processor and a memory, wherein at least one instruction, at least one program, a code collection, or an instruction collection is stored in the memory; and the at least one instruction, the at least one program, the code collection, or the instruction collection is loaded and executed by the processor to implement a method for monitoring bandwidth condition, the method comprising: 

obtaining bandwidth-data average values of the target domain name in the monitoring reference period during a current statistical cycle and a plurality of historical statistical cycles;
determining, according to the bandwidth-data average values and a preset confidence level, a bandwidth dynamic interval corresponding to the monitoring reference period; and
monitoring, according to current bandwidth data of the target domain name and the bandwidth dynamic interval, a current bandwidth condition of the target domain name;
wherein obtaining the bandwidth-data average values of the target domain name in the monitoring reference period during the current statistical cycle and the plurality of historical statistical cycles includes:
obtaining real-time bandwidth data of the target domain name at each specified collection time in the monitoring reference period during the current statistical cycle; 
calculating and storing, according to the real-time bandwidth data, a bandwidth-data average value of the target domain name in the monitoring reference period; and
obtaining pre-stored bandwidth-data average values of the target domain name in the monitoring reference period during the plurality of historical statistical cycles;
wherein calculating and storing, according to the real-time bandwidth data, the bandwidth-data average value of the target domain name in the monitoring reference period includes:
calculating, according to the real-time bandwidth data, the bandwidth-data average value and a bandwidth-data standard deviation of the target domain name in the monitoring reference period; 
determining, according to the bandwidth-data average value, the bandwidth-data standard deviation, and a preset bandwidth fluctuation weight, a bandwidth fluctuation range of the target domain name;
removing, from the real-time bandwidth data of the target domain name in the monitoring reference period, real-time bandwidth data having a value outside the bandwidth fluctuation range; and
recalculating and storing, according to remaining real-time bandwidth data after removal, the bandwidth-data average value of the target domain name in the monitoring reference period.

16. (Cancelled) 

17. (Currently Amended) The method according to claim 1, further including:
according to a preset cycle weight corresponding to each bandwidth-data average value, making multiple copies of [[the]] corresponding bandwidth-data average values, and using all bandwidth-data average values after replication to determine [[the]] corresponding bandwidth dynamic interval.

18. (Previously Presented) The method according to claim 1, further including:

when the current bandwidth data of the target domain name is located in the bandwidth dynamic interval, determining the bandwidth condition of the target domain name as normal; and
when the current bandwidth data of the target domain name is not located in the bandwidth dynamic interval, determining the bandwidth condition of the target domain name as abnormal.

Allowable Subject Matter
Claims 1, 4-8, 11-15 and 17-18 are allowed; renumbered 1-13.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a method for monitoring bandwidth condition, comprising: obtaining bandwidth-data average values of the target domain name in the monitoring reference period during a current statistical cycle and a plurality of historical statistical cycles; wherein obtaining the bandwidth-data average values of the target domain name in the monitoring reference period during the current statistical cycle and the plurality of historical statistical cycles includes: obtaining real-time bandwidth data of the target domain name at each specified collection time in the monitoring reference period during the current statistical cycle; calculating and storing, according to the real-time bandwidth data, a bandwidth-data average value of the target domain name in the monitoring reference period; and obtaining pre-stored bandwidth-data average values of the target domain name in the monitoring reference period during the plurality of historical statistical cycles; wherein calculating and storing, according to the real-time bandwidth 

“Song” (CN 104954192 A) (Please refer to the IDS Foreign Reference filed on 6/29/20) discloses a method for monitoring network flow by detecting and comparing a current network flow with a baseline value determined based on a historical weighted average value variance of network flow and sending an alarm when the current network flow is greater than or equal to the baseline value.
Song does not explicitly disclose a method for monitoring bandwidth condition, comprising: obtaining bandwidth-data average values of the target domain name in the monitoring reference period during a current statistical cycle and a plurality of historical statistical cycles; wherein obtaining the bandwidth-data average values of the target domain name in the monitoring reference period during the current statistical cycle and the plurality of 

“Lou et al.” (US 9,350,616) (Hereinafter Lou) discloses calculating and storing bandwidth periodically, comparing a calculated bandwidth with predefined threshold values and calculating a bandwidth moving average by summing bandwidth values for previous days and dividing by the number of days.
Lou does not explicitly disclose a method for monitoring bandwidth condition, comprising: obtaining bandwidth-data average values of the target domain name in the 

“Gandhi et al.” (US PGPUB 2019/0372857) (Hereinafter Gandhi) discloses determining the bandwidth capacity requirements for a domain by collecting per-subscriber bandwidth usage at different time intervals, calculating the average bandwidth for each respective subscriber and 
Gandhi does not explicitly disclose a method for monitoring bandwidth condition, comprising: obtaining bandwidth-data average values of the target domain name in the monitoring reference period during a current statistical cycle and a plurality of historical statistical cycles; wherein obtaining the bandwidth-data average values of the target domain name in the monitoring reference period during the current statistical cycle and the plurality of historical statistical cycles includes: obtaining real-time bandwidth data of the target domain name at each specified collection time in the monitoring reference period during the current statistical cycle; calculating and storing, according to the real-time bandwidth data, a bandwidth-data average value of the target domain name in the monitoring reference period; and obtaining pre-stored bandwidth-data average values of the target domain name in the monitoring reference period during the plurality of historical statistical cycles; wherein calculating and storing, according to the real-time bandwidth data, the bandwidth-data average value of the target domain name in the monitoring reference period includes: calculating, according to the real-time bandwidth data, the bandwidth-data average value and a bandwidth-data standard deviation of the target domain name in the monitoring reference period; determining, according to the bandwidth-data average value, the bandwidth-data standard deviation, and a preset bandwidth fluctuation weight, a bandwidth fluctuation range of the target domain name; removing, from the real-time bandwidth data of the target domain name in the monitoring reference period, real-time bandwidth data having a value outside the bandwidth fluctuation range; and recalculating and storing, according to remaining real-time bandwidth data after removal, the bandwidth-data average value of the target domain name in the monitoring reference period.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/JOHNNY B AGUIAR/
Examiner, Art Unit 2447
February 9, 2021